



EXHIBIT 10.4




FIFTH AMENDMENT TO
CREDIT AND GUARANTY AGREEMENT
This FIFTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Fifth Amendment”),
dated as of April 12, 2019 is made by and among PRIORITY HOLDINGS LLC, a
Delaware limited liability company (“Borrower”), the other Credit Parties party
hereto as Guarantors, the Lenders party hereto and GOLDMAN SACHS SPECIALTY
LENDING GROUP, L.P., as administrative agent under the Credit Agreement referred
to below (in such capacity, the “Administrative Agent”). All capitalized terms
used herein (including in this preamble) and not otherwise defined herein shall
have the respective meanings provided to such terms in the Credit Agreement
referred to below.
PRELIMINARY STATEMENTS
WHEREAS, Borrower has entered into that certain Credit and Guaranty Agreement,
dated as of January 3, 2017, among Borrower, the other Credit Parties party
thereto from time to time as Guarantors, the Lenders party thereto from time to
time and Goldman Sachs Specialty Lending Group, L.P., as Administrative Agent
and Lead Arranger (as the same has been and may be further amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
and and as amended hereby, the “Credit Agreement”);
WHEREAS, Borrower has requested that the Administrative Agent and Requisite
Lenders agree to certain amendments to the Credit Agreement, as more fully set
forth herein;
WHEREAS, the Administrative Agent and Requisite Lenders are willing to agree to
such amendments, subject to and in accordance with the terms and conditions set
forth herein; and
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:
SECTION 1.RULES OF CONSTRUCTION. The rules of construction specified in Section
1.03 of the Credit Agreement shall apply to this Fifth Amendment, including the
terms defined in the preamble and Preliminary Statements hereto.
SECTION 2.    AMENDMENTS TO CREDIT AGREEMENT. Subject to the satisfaction (or
waiver in writing by Requisite Lenders and the Administrative Agent) of the
conditions set forth in Section 5 hereof, and in reliance on the
representations, warranties, covenants and agreements contained in this Fifth
Amendment, the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by (i) replacing
clause (b) to the definition of “Available Amount” in its entirety with the
following:
“(b) an amount determined on a cumulative basis equal to the net proceeds from
any, and any Cash contributed in respect of, Permitted Stock Issuances after the
Closing Date (other than (i) any Specified Equity Contributions, (ii)
Disqualified Capital Stock, (iii) any Permitted Stock Issuances pursuant to the
definitions of “Consolidated Capital Expenditures” and “Permitted Joint Venture
Investment”, Section 6.07(m) and Section 6.07(s) or (iv) any amount previously
applied for a purpose other than a Permitted Available Amount Usage); plus”
(ii) replacing the definition of “Change of Control” in its entirety with the
following:
““Change of Control” means, at any time, (a) the Permitted Holders shall cease
to own (directly or indirectly), or to have the power to vote or direct the
voting of, directly or indirectly, Capital Stock of Borrower representing more
than 35% of the voting power of the total outstanding Capital Stock of Borrower;
(b)    any Person or “group” (within the meaning of Rules 13(d) and 14(d) under
the Exchange Act), other than one (1) or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause (b), such Person or group shall be
deemed to have “beneficial ownership” of all securities that such Person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Capital Stock of
Borrower representing more than the total Capital Stock of Borrower then held by
the Permitted Holders (collectively);
(c)    except as permitted under Section 6.09, Borrower shall cease to
beneficially own, directly or indirectly, 100% on a fully diluted basis of the
economic and voting interests in the Capital Stock of each “Borrower” (as
defined in the Senior Credit Agreement); or
(d)    a “change of control” (or similar event) shall occur in any Senior Credit
Document or any document governing any Subordinated Indebtedness, in each case,
with an aggregate outstanding principal amount in excess of $17,250,000.”
(iii)     replacing the definition of “Parent” in its entirety with the
following:
““Parent” means any entity that directly or indirectly owns 100% of the Capital
Stock of Borrower.”
(i)    replacing the definition of “Permitted Acquisition” in its entirety with
the following:
““Permitted Acquisition” means any transaction or series of related transactions
by any Restricted Subsidiary of Borrower for (a) the direct or indirect
acquisition of all or substantially all of the property of any Person, or of any
line of business or division of any Person; (b) the acquisition of at least a
majority (including by merger or consolidation) of the Capital Stock (other than
director qualifying shares) of any Person that becomes a Restricted Subsidiary
of Borrower after giving effect to such transaction; or (c) a merger or
consolidation or any other combination with any Person (so long as a Credit
Party, to the extent such Credit Party is a party to such transaction, is the
surviving entity); provided that each of the following conditions shall be met
or waived by the Requisite Lenders:
(i)
before and after giving Pro Forma Effect to the consummation of such
acquisition, no Default or Event of Default exists;

(ii)
immediately after giving effect to such transaction and to the incurrence of any
Indebtedness in connection therewith, Borrower shall be in compliance with the
Financial Covenant as of the most recent Test Period (assuming that such
transaction and all other Permitted Acquisitions consummated since the first day
of the relevant Test Period ending on or prior to the date of such transaction,
had occurred on the first day of such relevant Test Period);

(iii)
the business to be acquired has positive Consolidated Adjusted EBITDA
(calculated on a Pro Forma Basis) for the most recent 12-month period for which
financial statements are available (the “Positive EBITDA Condition”); provided
that the Positive EBITDA Condition shall not apply if either (x) the Total Net
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
Permitted Acquisition and any incurrence of Indebtedness in connection
therewith, does not exceed 4.50:1.00 for the most recently ended Test Period or
(y) the aggregate Cash consideration (excluding such portion of the purchase
price consisting of Capital Stock of Borrower (or any Parent) or contingent
earn-out obligations) for all such Permitted Acquisitions that do not satisfy
the Positive EBITDA Condition shall not exceed the greater of (1) $23,000,000
and (2) 28.75% of Consolidated Adjusted EBITDA determined at the time of the
consummation of such Permitted Acquisition (calculated on a Pro Forma Basis) as
of the last day of the most recently ended Test Period;

(iv)
such acquisition is consensual (not “hostile”) and has been approved by the
board of directors (or equivalent governing body) of the Person to be acquired;

(v)
no later than three (3) Business Days prior to the proposed closing date of such
acquisition the Borrower, (A) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, and (B) in respect of any Permitted Acquisition involving
aggregate Cash consideration (excluding such portion of the purchase price
consisting of Capital Stock of Borrower (or any Parent) or contingent earn-out
obligations) in excess of the greater of (1) $5,750,000 and (2) 8% of
Consolidated Adjusted EBITDA (calculated on a Pro Forma Basis) for the most
recently ended Test Period, shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information;

(vi)
any such newly created or directly acquired Restricted Subsidiary (or assets
acquired by any Restricted Subsidiary) shall either (y) to the extent required
by Section 5.10, become a Credit Party (or Collateral) and comply with the
requirements of Section 5.10 or (z) if such Restricted Subsidiary does not
become a Credit Party (or its assets do not become Collateral) and comply with
the requirements of Section 5.10, the aggregate purchase price paid in
connection with such purchase or acquisition and all other such purchases or
acquisitions described in this clause (z), together with Investments pursuant to
Section 6.07(d)(iii), shall not exceed the greater of (1) $23,000,000 and (2)
57.5% of Consolidated Adjusted EBITDA determined at the time of the consummation
of such Permitted Acquisition (calculated on a Pro Forma Basis) as of the last
day of the most recently ended Test Period; and

(vii)
any such newly acquired Restricted Subsidiary’s line of business or property
shall comply with the requirements of Section 6.13.

For purposes of greater certainty, (i) the purchase by any Credit Party of
portfolios of Merchant Accounts shall be included as an acquisition subject to
the requirements of the immediately preceding sentence and (ii) with respect to
any Limited Condition Transaction that the Borrower or any of its Subsidiaries
intends to fund (in whole or in part) with the proceeds of any Loans or Senior
Indebtedness, Section 1.08(f) shall apply in determining whether such Limited
Condition Transaction constitutes a Permitted Acquisition.”
(v) replacing the definition of “Permitted Stock Issuances” in its entirety with
the following:
“Permitted Stock Issuances” means any sale, transfer, issuance or other
disposition of any Capital Stock by Borrower (or any Parent) or any Restricted
Subsidiary in accordance with its Organizational Documents, other than
Disqualified Capital Stock, in each case, to the extent not resulting in a
Change of Control. For purposes of clarification, any issuance of Capital Stock
of Borrower pursuant to the Warrant shall be a “Permitted Stock Issuance”.
(c)Section 6.05(a) of the Credit Agreement is hereby amended by replacing
clauses (iv) and (v) thereof in their entirety as follows:
“(iv) Borrower may make Restricted Payments to any Parent (1) to the extent
necessary to permit such Parent to pay (A) reasonable and customary general
administrative costs and expenses and out‑of‑pocket legal, accounting and filing
and other general corporate overhead costs of such Parent (including, without
limitation, reasonable and customary salaries and benefits of officers and
employees of such Parent) and (B) franchise taxes and other fees required to
maintain such Parent’s organizational existence, in any case under this clause
(1), that are actually incurred by such Parent and are reasonable and customary
and incurred in the ordinary course of business and attributable to the
ownership or operations of Borrower and its Restricted Subsidiaries (and
Unrestricted Subsidiaries, to the extent (x) of Cash received from the
applicable Unrestricted Subsidiary for payment thereof by Borrower or any
Restricted Subsidiary or (y) the applicable payment is treated by Borrower or
its applicable Restricted Subsidiary as an Investment in such Unrestricted
Subsidiary and is permitted under Section 6.07), (2) to the extent necessary to
permit such Parent, without duplication of any Permitted Tax Payments, to
discharge its consolidated tax liabilities when and as due, to the extent such
liabilities are attributable to the income of Borrower (or any Parent) and its
Restricted Subsidiaries (and Unrestricted Subsidiaries, to the extent of Cash
received from the applicable Unrestricted Subsidiary for payment of its share of
such tax liability by Borrower or any Restricted Subsidiary) and (3) so long as
no Default or Event of Default shall have occurred and be continuing or would
immediately thereafter result therefrom, to the extent necessary to permit such
Parent to pay directors’ fees (other than pursuant to the TCP Director
Agreement), expenses and any reasonable and customary indemnification claims
made by directors or officers of such Parent attributable to the ownership or
operations of Borrower and its Restricted Subsidiaries, in each case, so long as
such Parent applies the amount of any such Restricted Payment for such purpose
(but, in each case, excluding, for the avoidance of doubt, the portion of any
such amount, if any, that is attributable to the ownership or operations of any
Subsidiary of any Parent other than Borrower and its Subsidiaries);
(v) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, Borrower and its Restricted Subsidiaries may make
Restricted Payments or otherwise, to the extent not otherwise prohibited by this
Agreement, transfer funds to any Parent to be utilized for the repurchase,
redemption or other acquisition or retirement for value of any Capital Stock of
Borrower (or any Parent) held by any current or former officer, director,
employee or consultant of Borrower (or any Parent), or any of its Restricted
Subsidiaries, or his or her estate, spouse, former spouse, family member or
Affiliate of the foregoing (or for the payment of principal or interest on any
Indebtedness issued in connection with such repurchase, redemption or other
acquisition) in each case, pursuant to any equity subscription agreement, stock
option agreement, shareholders’ agreement or other agreement or benefit plan of
any kind; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Capital Stock in any Fiscal Year may not exceed
the greater of (x) $6,000,000 and (y) 12.5% of Consolidated Adjusted EBITDA
determined at the time of incurrence of such repurchase, redemption, acquisition
or retirement of Capital Stock (calculated on a Pro Forma Basis) as of the last
day of the most recently ended Test Period;”
(d)Section 6.07 of the Credit Agreement is hereby amended by replacing clause
(s) thereof in its entirety as follows:
“(s) additional Investments may be made from time to time to the extent made
with proceeds of Permitted Stock Issuances of Borrower (or any Parent), which
proceeds or Investments in turn are contributed (as common equity) to a Credit
Party;”
(e)Section 6.08 of the Credit Agreement is hereby amended by replacing clause
(a)(ii) thereof in its entirety as follows:
“(ii)    Notwithstanding anything herein to the contrary, to the extent that (a)
the then outstanding principal amount of Indebtedness under the Senior Credit
Agreement is converted into (or exchanged for) Capital Stock (other than
Disqualified Capital Stock) of Borrower (or any Parent) and/or any Restricted
Subsidiary and/or (b) the Senior Indebtedness is repaid or prepaid, in full, in
cash (other than in connection with a Permitted Refinancing thereof), then, in
either case, the levels for the Financial Covenant set forth in the table above
shall be revised to (1) take into account the aggregate principal amount of
Consolidated Total Debt outstanding on the date of such payment, exchange or
conversion (after giving effect to such prepayment, exchange and/or conversion)
and (2) reflect a cushion to Consolidated Adjusted EBITDA similar to the cushion
then in effect immediately prior to such prepayment, exchange and/or conversion
with respect to the levels set forth in clause (i) above on the date of such
prepayment, exchange and/or conversion. Borrower and Administrative Agent may
effect the provisions of this Section 6.08(a)(ii), without the consent of any
other Credit Party, Agent or Lender, with such amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of Administrative Agent and the Borrower. This Section 6.08(a)(ii) shall
supersede any provisions in Section 10.05 to the contrary.”


(f)Section 6.08 of the Credit Agreement is hereby amended by replacing clause
(b) thereof in its entirety as follows:
“(b) Equity Cure Right. Notwithstanding anything to the contrary contained in
Section 8.01, solely for the purpose of determining whether an Event of Default
has occurred under the Total Net Leverage Ratio set forth in Section 6.08(a) as
of the last day of any Fiscal Quarter, for the period commencing after the last
day of the applicable Fiscal Quarter until the tenth (10) Business Day after the
date on which financial statements for such Fiscal Quarter are required to be
delivered pursuant to Section 5.01(b) (or in the case of the fourth Fiscal
Quarter, the financial statements delivered pursuant to Section 5.01(c)) (the
“Cure Deadline”), Borrower (or any Parent) shall have the right to contribute
Cash proceeds from a Permitted Stock Issuance to the capital of the Credit
Parties prior to the Cure Deadline and apply the amount of the proceeds so
contributed to increase Consolidated Adjusted EBITDA for such Fiscal Quarter
solely for the purposes of determining compliance with such Financial Covenant
at the end of such Fiscal Quarter and any subsequent period that includes such
Fiscal Quarter (any such equity contribution so included in the calculation of
Consolidated Adjusted EBITDA, a “Specified Equity Contribution”); provided that
(a) the Specified Equity Contribution is actually received by Borrower after the
last day of the applicable Fiscal Quarter and no later than the Cure Deadline,
(b) in each consecutive four (4) Fiscal Quarter period there will be at least
two (2) consecutive Fiscal Quarters in which no Specified Equity Contribution is
made, (c) the amount of any Specified Equity Contribution will be no greater
than the amount required to cause Borrower to be in compliance with the
Financial Covenant, (d) all Specified Equity Contributions will be disregarded
for purposes of the calculation of Consolidated Adjusted EBITDA for all other
purposes, including calculating basket levels, financial ratio based conditions,
pricing and other items governed by reference to Consolidated Adjusted EBITDA,
(e) there shall be no more than five (5) Specified Equity Contributions made in
the aggregate after the Closing Date and (f) any Specified Equity Contribution
shall be required to be applied to prepay any then outstanding principal amount
of Term Loans or, subject to the Senior Subordination Agreement, the Senior
Indebtedness; provided, that any loans so prepaid shall be deemed outstanding
for purposes of determining compliance with the Financial Covenant for the
current Fiscal Quarter and the next three (3) Fiscal Quarters thereafter, and
the cash proceeds from such Specified Equity Contribution shall not be included
for cash netting purposes in the determination of Consolidated Total Debt or any
financial ratio. Upon the making of any Specified Equity Contribution in
accordance with the previous sentence, the Financial Covenant shall be
recalculated giving effect to the following adjustments on a Pro Forma Basis:
(A) Consolidated Adjusted EBITDA for such Fiscal Quarter shall be increased with
respect to such applicable Fiscal Quarter (solely for the purposes of
determining compliance with such covenants at the end of such Fiscal Quarter and
any subsequent period that includes such Fiscal Quarter), by an amount equal to
the Specified Equity Contribution; and (B) if, after giving effect to the
foregoing recalculations, Borrower shall then be in compliance with the
requirements of the Financial Covenant, Borrower shall be deemed to have
satisfied the requirements of the Financial Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Covenant that had occurred shall be deemed cured for purposes of this Agreement.
Notwithstanding anything herein to the contrary, upon receipt by Administrative
Agent of a notice from the Borrower prior to the Cure Deadline of its intent to
cure such Event of Default (“Notice of Intent to Cure”), through the Cure
Deadline no Default or Event of Default shall be deemed to have occurred on the
basis of any failure to comply with the Financial Covenant unless such failure
is not cured pursuant to the Notice of Intent to Cure on or prior to the Cure
Deadline. No Specified Equity Contribution shall be applied to (i) increase the
Available Amount, (ii) make any Consolidated Capital Expenditures or (iii) make
an Investment pursuant to Section 6.07(m) or (s).”.
(g)Section 10.06 of the Credit Agreement is hereby amended by replacing clause
(i)(ii) thereof in its entirety as follows:
“(ii) Notwithstanding anything to the contrary herein, each Affiliated Lender,
in its capacity as a Lender, in its sole and absolute discretion, may make one
or more capital contributions or assignments of Term Loans that it acquires in
accordance with this Section 10.06(ii) or otherwise directly or indirectly to
Borrower solely in exchange for Permitted Stock Issuances of Borrower (or any
Parent) upon written notice to Administrative Agent. Immediately upon Borrower’s
acquisition of Term Loans from an Affiliated Lender, such Term Loans and all
rights and obligations as a Lender related thereto shall for all purposes
(including under this Agreement, the other Credit Documents and otherwise) be
deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of no
further force and effect and the Borrower shall neither obtain nor have any
rights as a Lender hereunder or under the other Credit Documents by virtue of
such capital contribution or assignment; provided that, upon such prepayment,
termination, extinguishment and cancellation, the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced, as of the date of
such contribution, by the full par value of the aggregate principal amount of
Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.11 shall be
reduced on a pro rata basis by the full par value of the aggregate principal
amount of the Term Loans so contributed and cancelled.”.


SECTION 3.    REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or text of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended by this Fifth
Amendment. On and after the effectiveness of this Fifth Amendment, this Fifth
Amendment shall for all purposes constitute a “Credit Document” under and as
defined in the Credit Agreement and the other Credit Documents.
SECTION 4.    REPRESENTATIONS & WARRANTIES; ACKNOWLEDGEMENTS. In order to induce
each Lender party hereto and the Administrative Agent to enter into this Fifth
Amendment, each Credit Party:
(a)    represents and warrants to each Lender and the Administrative Agent on
and as of the Fifth Amendment Effective Date, that:
(i)    Each Credit Party hereto has all requisite power and authority to
execute, deliver and perform its obligations under this Fifth Amendment and the
Credit Agreement, in each case, to which it is a party and to carry out the
transactions contemplated thereby.
(ii)    The execution, delivery and performance of this Fifth Amendment have
been duly authorized by all necessary action on the part of each Credit Party
that is a party thereto.
(iii)    This Fifth Amendment has been duly executed and delivered by each
Credit Party that is a party hereto and is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
(iv)    Each of the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents is true and correct in all material
respects on and as of the Fifth Amendment Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
however, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(b)    acknowledges and agrees for the benefit of each Lender and the
Administrative Agent on and as of the Fifth Amendment Effective Date, that:
(i)    no right of offset, recoupment, defense, counterclaim, claim, cause of
action or objection exists in favor of such Credit Party against Administrative
Agent or any Lender arising out of or with respect to (x) the Obligations, this
Fifth Amendment or the other Credit Documents, (y) any other documents now or
heretofore evidencing, securing or in any way relating to the foregoing, or
(z) the administration or funding of the Loans;
(ii)    (x) Administrative Agent’s and Requisite Lenders’ agreement to agree to
the amendments contained herein does not and shall not create (nor shall any
Credit Party rely upon the existence of or claim or assert that there exists)
any obligation of Administrative Agent or any Lender to consider or agree to any
further waiver, consent or amendment with respect to any Credit Document, and
(y) in the event that Administrative Agent or any Lender subsequently agrees to
consider any further waiver, consent or amendment with respect to any Credit
Document, neither this Fifth Amendment nor any other conduct of Administrative
Agent or any Lender shall be of any force and effect on Administrative Agent’s
or any Lender’s consideration or decision with respect thereto.
SECTION 5.    CONDITIONS PRECEDENT. This Fifth Amendment shall become effective
as of the first date (the “Fifth Amendment Effective Date”) when each of the
conditions set forth in this Section 4 shall have been satisfied:
(a)    The Administrative Agent shall have received a duly authorized, executed
and delivered counterpart of the signature page to this Fifth Amendment (whether
the same or different counterparts) from each Credit Party named on the
signature pages hereto, the Administrative Agent and the Requisite Lenders.
(b)    The Administrative Agent shall have received a fully-executed copy of the
Fifth Amendment to the Senior Credit Agreement (the “Senior Credit Agreement
Amendment”), in form and substance reasonably satisfactory to the Administrative
Agent.
(c)    The effectiveness of the Senior Credit Agreement Amendment shall have
occurred or shall occur concurrently with the effectiveness of this Fifth
Amendment.
(d)    The Borrower shall have paid all reasonable and documented out‑of‑pocket
fees and expenses (including the reasonable and documented legal fees and
expenses of Hunton Andrews Kurth LLP, counsel to Administrative Agent) required
to be paid or reimbursed by Borrower under this Fifth Amendment and the Credit
Agreement; provided, that an invoice for all such fees and expenses shall be
received by Borrower at least one (1) Business Day prior to the Fifth Amendment
Effective Date.
(e)    Both immediately before and after giving effect to this Fifth Amendment,
(i) no Default or Event of Default shall have occurred or be continuing or
result therefrom and (ii) the representations and warranties contained in
Section 4 of this Fifth Amendment shall be true and correct.
SECTION 6.    REAFFIRMATION. To induce the Lenders party hereto and
Administrative Agent to enter into this Fifth Amendment, each of the Credit
Parties hereby acknowledges and reaffirms its obligations under each Credit
Document to which it is a party, in each case, as amended, restated,
supplemented or otherwise modified prior to or as of the date hereof. Each
Credit Party acknowledges and agrees that (a) each of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect,
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Fifth
Amendment and (b) there are no rights of set-off or counterclaim, nor any
defenses of any kind, whether legal, equitable or otherwise, that would enable
such Credit Party to avoid or delay timely performance of its obligations under
the Credit Documents.
SECTION 7.    MISCELLANEOUS PROVISIONS.
(a)    Ratification. This Fifth Amendment is limited to the matters specified
herein and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any other Credit Document
or instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.
(b)    Governing Law; Submission to Jurisdiction, Etc. Sections 10.14, 10.15 and
10.16 of the Credit Agreement are incorporated by reference herein as if such
Sections appeared herein, mutatis mutandis.
(c)    Severability. Section 10.11 of the Credit Agreement is incorporated by
reference herein as if such Section appeared herein, mutatis mutandis.
(d)    Counterparts; Headings. This Fifth Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Fifth Amendment shall be effective as delivery of an original
executed counterpart of this Fifth Amendment. The Administrative Agent may also
require that signatures delivered by telecopier, .pdf or other electronic
imaging means be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
this Fifth Amendment or signature delivered by telecopier, .pdf or other
electronic imaging means. Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Fifth
Amendment.
(e)    Costs and Expenses. The Borrower hereby agrees to pay and reimburse the
Administrative Agent and the Lead Arranger for their respective reasonable and
documented out-of-pocket expenses in connection with the negotiation,
preparation, syndication and execution and delivery of this Fifth Amendment,
including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and the Lead Arranger, all in accordance with Section 10.02
of the Credit Agreement.
[Remainder of page intentionally blank]



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Fifth
Amendment as of the date first above written.
BORROWER:                    PRIORITY HOLDINGS, LLC
By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO


GUARANTORS:
PIPELINE CYNERGY HOLDINGS, LLC



By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




PRIORITY INSTITUTIONAL PARTNER SERVICES LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




PRIORITY PAYMENT SYSTEMS HOLDINGS LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO


PRIORITY PAYMENT SYSTEMS LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO






FINCOR SYSTEMS LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




PIPELINE CYNERGY INC.


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




CYNERGY HOLDINGS, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




CYNERGY DATA, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




PRIORITY PAYMENT EXPRESS SYSTEMS LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




PRIORITY INTEGRATED PARTNER HOLDINGS, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO








PRIORITY PAYRIGHT HEALTH SOLUTIONS, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




ROSCO ALPHA DELTA, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO




PRIORITY REAL ESTATE TECHNOLOGY, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: Chairman and CEO






ADMINISTRATIVE AGENT:
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.



By: /s/ JUSTIN BETZEN
Name: Justin Betzen
Title: Senior Vice President




LENDERS:
GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC.



By: /s/ JUSTIN BETZEN
Name: Justin Betzen
Title: Senior Vice President


1